In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-847V
                                      Filed: July 20, 2017
                                        UNPUBLISHED


    DEBORAH ALDORA,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Uncontested;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Guillain-Barre Syndrome
    SECRETARY OF HEALTH AND                                  (GBS)
    HUMAN SERVICES,

                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On July 19, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”) resulting
from the influenza vaccine she received on September 17, 2015. Petition at 1, ¶¶ 2, 18.
Petitioner further alleges that she received the vaccination in the United States, suffered
the effects of her injury for more than six months, and has not brought a civil action or
received compensation for her injury, alleged as vaccine caused. Petition at ¶¶ 2, 18-
20. The case was assigned to the Special Processing Unit of the Office of Special
Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         On July 20, 2017, respondent filed his Rule 4(c) Report stating that he “does not
contest entitlement in this matter.” Respondent’s Rule 4(c) Report at 1. Specifically, he
indicates that “[i]t is respondent’s position that petitioner has satisfied the criteria set
forth in the newly revised Vaccine Injury Table (“Table”) and the Qualifications and Aids
to Interpretation (“QAI”).” Id. at 3 (footnote omitted). Respondent adds that “[a]lthough
the revised Table only governs petitions filed on or after the effective date of the final
rule,[3] the evidence shows that petitioner suffered GBS following the administration of a
seasonal flu vaccine, and that the onset occurred within the time period specified in the
Table.” Id. Respondent concludes that because petitioner would be entitled to a
presumption of causation under the revised Table if he simply re-filed his petition,
respondent “will not contest entitlement to compensation in this case.” Id. (citation
omitted).
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3Originally, the effective date for the new rule was February 21, 2017. Revisions to the Vaccine Injury
Table, 82 Fed. Reg. 6294 (Jan. 19, 2017) (to be codified at 42 C.F.R. pt. 100). This effective date was
delayed until March 21, 2017. Delay of Revisions to the Vaccine Injury Table, 82 Fed. Reg. 11321 (Feb.
22, 2017) (to be codified at 42 C.F.R. pt. 100).